 


110 HRES 272 EH: Commemorating the 200th anniversary of the abolition of the transatlantic slave trade.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 272 
In the House of Representatives, U. S.,

May 1, 2007
 
RESOLUTION 
Commemorating the 200th anniversary of the abolition of the transatlantic slave trade. 
 
 
Whereas the United Kingdom outlawed slavery in 1807, recognizing that the African Slave Trade, and all manner of dealing and trading in the Purchase, Sale, Barter, or Transfer of Slaves, or of Persons intended to be sold, transferred, used, or dealt with as Slaves, practiced or carried on, in, at, to or from any Part of the Coast or Countries of Africa, shall be, and the same is hereby utterly abolished, prohibited, and declared to be unlawful; 
Whereas the transatlantic slave trade was the capture and procurement of Africans, mostly from West Africa, to the United States and the colonies that became the United States for the purpose of enslavement between the fifteenth and late nineteenth centuries; 
Whereas the Middle Passage was the forced migration through overseas transport of millions of Africans to the Americas, many of whom suffered abuses of rape and perished as a result of torture, malnutrition, disease and resistance in transit and those who survived were sold into slavery;  
Whereas during the transatlantic slave trade more than 12,000,000 Africans were transported in bondage from their African homelands to the Americas, and those born in the Americas estimating 1,200,000 men, women, and children who were displaced in the forced migration that was the domestic slave trade; 
Whereas it is important to acknowledge that as a result of the slave trade, approximately 80,000,000 to 150,000,000 persons of African descent live in Latin America and the Caribbean, making them the largest population of persons of African descent outside of Africa; 
Whereas the transatlantic slave trade is characterized as the largest forced migration in world history; 
Whereas Africans’ resistance to the transatlantic slave trade culminated in revolts—collective acts of rebellion—against slave ships and their crews during the Middle Passage and on the colonial plantations; 
Whereas the institution of slavery which enslaved Africans, their progeny and later generations for life was constitutionally and statutorily sanctioned by the Government of the United States from 1789 through 1865; 
Whereas slavery in the United States during and after British colonial rule included the sale and acquisition of Africans as chattel property in interstate and intrastate commerce; 
Whereas the General Assembly of Virginia passed in 1619 an act declaring the Negro, Mulatto, . . . slaves within this dominion, to be real estate and shall descend unto the heirs and widows of persons departing this life, according to the manner and custom of land of inheritance; 
Whereas the Great Compromise of 1787, a compromise under which representation in the House of Representatives would be based on the population of each State, prompted the Three-Fifths Compromise, a compromise between the Northern and Southern States under which only three-fifths of the population of enslaved Africans would be counted for purposes of enumerating a State’s representation in the House of Representatives; 
Whereas the slavery that flourished in the United States constituted an immoral and inhumane dispossession of Africans’ life, liberty, and citizenship rights and denied them the fruits of their own labor; 
Whereas the treatment of enslaved Africans in the colonies and the United States included the deprivation of their freedom, exploitation of their labor, psychological and physical abuse, and destruction of their culture, language, religion, and families; 
Whereas the 2001 World Conference against Racism, Racial Discrimination, Xenophobia, and Related Intolerance, held in Durban, South Africa, declared the slave trade and slavery a crime against humanity; 
Whereas the slave trade and the legacy of slavery continue to have a profound impact on social and economic disparity, hatred, bias, racism, and discrimination, and continue to affect people of African descent today; and 
Whereas March 25, 2007, marks the 200th anniversary of the Slave Trade Abolition Act enacted by the British Parliament: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the historical significance of the 200th anniversary of the abolition of the transatlantic slave trade to the world; 
(2)respects the memory of those who died as a result of slavery, including through exposure to the horrors of the Middle Passage and in revolt against and resistance to enslavement; and 
(3)should educate current and future generations about this crime against humanity by honoring its significance in United States history with appropriate programs and activities. 
 
Lorraine C. Miller,Clerk.
